DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 6-11 and 14-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A quality of service (QoS) parameter processing method comprising: 
obtaining, by a session management function device, a core network (CN) packet delay budget (PDB) between a first access network device and a first user plane function device, 
wherein the first access network device is a target access network device serving a terminal device after a handover; 
sending, by session management function device, the CN PDB to the first access network device by sending a context update response message comprising the CN PDB to an access and mobility management function device to enable the access and mobility management function device to send an N2 path switch request acknowledgement message comprising the CN PDB to the first access network device; 
receiving, by the first access network device, the CN PDB from the control plane device session management function device; 
determining, by the first access network device, an access network (AN) PDB between the terminal device and the first access network device based on the CN PDB and an end-to- end PDB between the terminal device and the first user plane function device; and 
scheduling, by the first access network device, an air interface resource between the terminal device and the first access network device based on the AN PDB.

Regarding claim 9, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-3, 6-8, 10-11 and 14-24, these claims depend from one of claims 1 and 9 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411